Citation Nr: 1823182	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  08-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased rating for left shoulder, degenerative joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984 and from February 2005 to June 2006.  He also had service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In December 2013, the Veteran, through his representative, requested a hearing before a Decision Review Officer (DRO).  The Veteran was never afforded this hearing.  The Veteran requested a Board hearing at his local RO on his May 2008 VA Form 9.  In October 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the Veteran to be scheduled for his requested Board hearing.  The Veteran was scheduled for a travel board hearing in December 2017.  This hearing was subsequently canceled by the Board due to inclement weather.  The hearing was rescheduled for February 2018.  The Veteran failed to attend the Board hearing, and there was no effort by the Veteran to reschedule the hearing.  The Board finds that the Veteran's hearing requests are withdrawn.  See C.F.R. §§ 20.704(d) (2017).  Further, the Board finds that the Veteran's request for a DRO hearing was subsumed by the opportunity to have a Board hearing, and a remand for a DRO hearing is not necessary.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and, so that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
Lumbar spine

The Veteran contends that his current lumbar spine disability is related to injuries sustained carrying heavy equipment during his deployment to Iraq in 2005.  

The RO denied the Veteran's claim based on determinations that the Veteran's spine disability preexisted his second period of active service, and was not aggravated therein.  However, the Board has found evidence in the record to suggest the Veteran suffered low back pain during his first period of active service, from March 1981 to March 1984, as well as in the line of duty while possibly serving either on a period of active duty for training (ACTDUTRA) or inactive duty for training (INACDUTRA) on February 3, 2002.  

The Veteran's February 1981 enlistment examination is normal for complaints or disabilities regarding his back.  A May 1982 entry shows a complaint of back pain.  A February 1983 entry notes the Veteran complained of pain in his back after "falling down 3 or 4 stairs".  The Veteran complained again of back pain in February 1984.  The Veteran also complained of pain in his back between his periods of active service, and a February 3, 2002 Statement of Medical Examination and Duty Status indicates that on that date, the Veteran had back pain after lifting a heavy object into a military truck, and that this injury was incurred in the line of duty.  In February 2004, degenerative changes were noted in the Veteran's lumbar spine.  See February 2004 San Juan VAMC Radiology Report.  The Veteran noted back pain on his post-deployment physical upon his return from Iraq in 2005 during his second period of service as well.  A post-service December 2006 VA examination noted the presence of lumbar spine degenerative changes.

It does not appear that the Veteran was given an entrance examination of his spine upon reentry into active duty in February 2005.  As such, for the purposes of this remand, the Board finds at this time that the presumption of soundness does not attach with respect to this disability.  That stated, there are still open medical questions as to whether the Veteran's disability was a result of injuries sustained during his first period of active duty service, or while serving in active duty for training status in February 2002.  Further, no physician has addressed aggravation of the Veteran's spine disability during his second period of active duty service, to include as a result of lifting heavy objects during his deployment to Iraq.  Thus a remand is necessary to schedule the Veteran for a VA spine examination.  

While on remand, all appropriate efforts should be made to identify the Veteran's period of ACDUTRA or INACDUTRA while serving in the National Guard, and any service treatment records pertaining to the Veteran's Guard service should be requested and associated with the Veteran's claims file. 

Diabetes

The evidence of record demonstrates that he Veteran was diagnosed with diabetes in 2003, pre-dating his entrance into his second period of active duty in February 2005.  The Veteran was examined on February 5, 2005 at an Initial Medical Review, at which time diabetes was noted.  Indeed, the initial reviewer wrote "patient history of diabetes mellitus needs medical evaluation."  In the portion completed by the physician, the examiner referenced a prior July 2003 diagnosis of diabetes.  The examiner further indicated the Veteran was "fit for retention" and his diabetes mellitus was "controlled by exercise and diet."  

A June 2007 VA examiner determined that the Veteran's diabetes did not increase in severity during his second period of service, nor was it aggravated.  By way of rationale, the examiner simply indicated that there were no documented elevated blood sugars during this period of active service.  

In an August 20, 2015 Appellant's Brief, the Veteran's representative argued that the Veteran's diabetes was in fact aggravated during his second period of service.  The representative argued that during the Veteran's deployment to Iraq, the Veteran was unable to follow his diabetic dietary regimen, and was placed under a significant amount of stress.  He asserted that the inability to follow an appropriate diabetic diet in combination with the immense level of stress aggravated the Veteran's diabetes beyond its natural progression.  The representative pointed out that the VA examiner failed to discuss the implications of lost access to an appropriate diet, and the stress endured in combat in providing a negative nexus.  The Veteran's representative also advanced an alternate theory of entitlement, asserting that the Veteran's diabetes has been aggravated by stress caused by his service-connected posttraumatic stress disorder (PTSD).  Based on these assertions, and the fact that no opinion exists as to whether PTSD has aggravated the Veteran's diabetes, the Board believes a remand for another diabetes examination is necessary before adjudicating the appeal.  

Left Shoulder

Concerning the Veteran's increased rating claim for his left shoulder with degenerative joint disease, the most recent VA examination was conducted in August 2011, approaching seven years ago.  The Veteran continues to argue his symptoms are more severe, and the Board believes that a new examination is needed to fully and fairly evaluate the Veteran's claims for increased rating for left shoulder with degenerative joint disease.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit, or authorize VA to obtain on his behalf, any records of medical care for his claimed disabilities.  Any outstanding VA treatment records relevant to the disabilities claimed on appeal should be associated with the claims file.

2.  Verify all periods of ACDUTRA and INACDUTRA during the Veteran's periods of service in the Army National Guard.  Provide a report indicating all pertinent duty dates.  

3.  Through any appropriate channels deemed necessary, request all of the Veteran's medical records pertaining to his service in the Army National Guard. 

4.  Schedule the Veteran for a VA examination of his back.  The entire claims file, including a copy of this remand should be made available for review.  All indicated tests and studies should be performed.  The examiner should take a history from the Veteran as to the progression of his disability. 

Upon review of the record, interview of the Veteran, and examination, the examiner is asked to respond to each of the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability had its onset in, or is otherwise related to injuries sustained during his first period of active duty service from March 1981 to March 1984?  Please consider and comment upon the Veteran's documented low back complaints during this time, to include a February 1983 fall down the stairs.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability was incurred or aggravated by an injury sustained in the line of duty on February 3, 2002?  Please consider and comment upon the February 3, 2002 Statement of Medical Examination and Duty Status indicates that on that date, the Veteran had back pain after lifting a heavy object into a military truck, and that this injury was incurred in the line of duty.

c) Is it at least as likely as not (50 percent or greater probability) that the lumbar spine arthritis (diagnosed in February 2004) increased in severity during his second period of active duty service from February 2005 to June 2006?  The examiner should consider and comment upon the Veteran's competent report of experiencing back pain during and after returning from his Iraq deployment after carrying heavy equipment.   If the Veteran's disability did increase in severity during this time period, is it clear and unmistakable (i.e. undebatable) that this increase was due to the natural progression of the disease?   

All opinions should be supported by a clinical explanation.  

5.  Schedule the Veteran for a VA diabetes examination.  The entire claims file, including a copy of this remand should be made available for review.  All indicated tests and studies should be performed.  The examiner should take a history from the Veteran as to the progression of his diabetes disability. 

Upon review of the record, interview of the Veteran, and examination, the examiner is asked to respond to each of the following:

a)   Is it at least as likely as not (50 percent or greater 
probability) that the Veteran's diabetes (diagnosed in July 2003) increased in severity during his second period of active duty service from February 2005 to June 2006?  The examiner should consider and comment upon the Veteran's competent report of experiencing stress during his deployment to Iraq, and an inability to keep up his diabetes regimen during his deployment.  If the Veteran's disability did increase in severity during this time period, is it clear and unmistakable (i.e. undebatable) that this increase was due to the natural progression of the disease?    
	
      b.)   Notwithstanding the answer to (a), is it at least as 
  likely as not (50 percent or greater probability) that    
  the Veteran's diabetes has been aggravated beyond  
  its natural progression by his service-service   
  connected PTSD?  

  All opinions should be supported by a clinical   
  explanation.  

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service connected left shoulder disability with degenerative joint disease.  

The examiner must address the current functional impairment, if any, during flare-ups or when the shoulder is used repeatedly.  The range of motion lost during a period of flare-up or over-use should be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares and/or repeated use by alternative means and estimate the Veteran's functional loss due to flares and/or repeated use based on all the evidence of record.  If the Veteran does not experience flare-ups of the left shoulder, this should be made clear.

6.  Finally, readjudicate the Veteran's appeals.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




